Fourth Court of Appeals
                                         San Antonio, Texas
                                                January 19, 2018

                                             No. 04-18-00005-CV

                          IN RE COOPER TIRE & RUBBER COMPANY

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Patricia O. Alvarez, Justice

       On January 4, 2018, relator filed a petition for writ of mandamus. On January 8, 2018,
this court issued an order stating a serious question concerning mandamus relief existed, and
allowing the respondent and real parties in interest to file a response to the petition for writ of
mandamus. The response is due in this court no later than January 29, 2018. Thereafter, on
January 12, 2018, relator filed a motion for temporary relief, which we GRANT.

       It is ORDERED that all discovery of “Confidential Information,” “Protectible
Documents,” and “Confidential Material,” as those Terms are defined in the trial court’s
December 13, 2017 Protective Order of Confidentiality is hereby STAYED pending further
order of this court.

                                                                  PER CURIAM

ATTESTED TO:              __________________________
                          KEITH E. HOTTLE,
                          Clerk of Court




1
 This proceeding arises out of Cause No. DC-16-306, styled Juan Jose Salazar, et al. v. Delta Tire & Wheel, et al.,
pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Jose L. Garza presiding.